DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on August 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12, is indefinite because “the driving output” should be “the electric driving output”.
Claim 1, line 16, is indefinite because “the other portion” lacks antecedent basis.  
Claim 3, line 7, is indefinite because “the driving output” should be “the electric driving output”.

Claim 3, lines 7, 8, the phrase “the particular period” is unclear because “the particular period” is defined in claim 1 and later in claim 3.  It is unclear if they are one in the same.
Claim 3, line 9, the phrase “the particular portion” is unclear because “the particular portion” is defined in claim 1 as a portion for the “work” and in claim 3 as a portion for “a plurality of works”.
Claim 4, line 4, the phrase “the particular portions” lack antecedent basis.
Claim 4, line 5, “the driving output” should be “the electric driving output”.
Claim 4, line 6, “the driving output” should be “the electric driving output”.
Claim 4, lines 5, 6, the phrase “the particular period” is unclear because “the particular period” is defined in claim 1 and later in claim 4.  It is unclear if they are one in the same.
Claim 5, line 3, “the particular portions” lack antecedent basis.
Claim 6, line 2, “the holder mover” lacks antecedent basis.
Claim 6, lines 3 and 4, “the extending direction” lacks antecedent basis.
Claim 7, lines 5, 6, the phrase “the particular period” is unclear because “the particular period” is defined in claim 1 and later in claim 7.  It is unclear if they are one in the same.
Claim 7, line 7, “the particular portions” lack antecedent basis.
Claim 8, lines 6, 7, 8, the phrase “the particular period” is unclear because “the particular period” is defined in claim 1 and later in claim 8.  It is unclear if they are one in the same.
Claim 8, line 8, the phrase “the particular portions” lack antecedent basis.
Claim 10, lines 3 and 4, “the extending direction” lacks antecedent basis.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a controller that controls the power source, while the work turning device rotates the work, to set the electric driving output supplied by the power source to the evaporation source in a particular period to an output higher than a reference output and an output in a period other than the particular period, the particular period being at least a portion of a period in which a particular portion of the outer circumferential face of the work faces the emission face of the evaporation source, the particular portion being where a coating thicker than another portion of the outer circumferential face of the work is to be formed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 11, 2021